DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 11/01/2021 has been entered. Claims 1 and 4-16, 21, and 22 are still pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of Hauser et al. Pub. No. 2009/0201650 A1.

Regarding claim 1, Wyatt discloses      
Outdoor power equipment (Figs-5, 7 and 8) comprising:
a plurality of motors comprising a first motor (Item 241) and a second motor (Item 241) (See para 0033), wherein the first motor is structured to operate a first component (Item 212a) of the outdoor power equipment and the second motor is structured to operate a second component (212b) of the outdoor power equipment (See para 0033); and
a controller module comprising a plurality of motor controllers (Items 290a, 290b, 220a and 220b), the motor controllers structured to communicate via a network communication bus (CAN bus) with each other and operate the first motor and the second motor to operate the first component and the second component based on the communication via the network communication bus, (See para 0037)
wherein the plurality of motor controllers include at least a first motor controller (Item 290a) and a second motor controller (Item 290b), wherein the first motor controller is configured to activate the first motor in response to receiving a first input (Right Traction Controller Status), and wherein the first motor controller is configured to transmit the first input received to the second motor controller via the network communication bus to adjust an operational state (Speed) of the second motor, and wherein the second motor controller is configured to activate the second motor in response to receiving a second 

Wyatt is silent about “the first motor controller and second motor controller being received within a common housing and coupled to a common heat sink”.

Regarding claim 1, Hauser discloses the first motor controller (See Fig. 5, item 484 or 482) and second motor controller (Item 485 or 483) being received within a common housing (Item 486) and coupled to a common heat sink (Heat sink). (See para 0089)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the first motor controller and the second motor controller within the common housing with the common heat sink as disclosed by Hauser in Wyatt’s teachings to provide improved cooling via mass of the heat sink as disclosed in Hauser’s para 0089.

Regarding claim 4, Wyatt discloses, wherein the network communication bus is a controller area network (CAN). (See para 0037)

Regarding claim 6, Wyatt discloses wherein the first motor controller (Fig. 8, item 220a) of the plurality of motor controllers comprises a processing circuit (MASTER TRACTION CONTROLLER) structured to:
receive the first input from a user interface; (See para 0031 and 0032)
determine a drive speed for the outdoor power equipment based on the received first input; (See para 0039 and 0040)
operate the first motor based on the drive speed, wherein the first component is a first drive wheel of the outdoor power equipment; (See para 0027)
cause the second motor controller (Item 220b) to operate the second component at a particular speed based on the drive speed by communicating the drive speed to the second controller via the network communication bus, wherein the second component is a chore device. (See page 9, claims 1 and 2)

Regarding claim 7, 
wherein the second motor controller comprises a processing circuit (Item 220b) structured to: receive a drive speed from the first motor controller via the network communication bus; determine a chore motor speed (One or more signals which could be a speed based on speed sensor 140) for a chore motor (Item 241), wherein the second motor is the chore motor, wherein the chore motor speed is directly proportional to the drive speed; and operate the chore motor of the plurality of motors based on the 

Regarding claim 8, Wyatt discloses, wherein the first component is a first drive wheel (Item 212a) of the outdoor power equipment and the second component is a second drive wheel (Item 212b) of the outdoor power equipment;
wherein the first motor is structured to operate the first drive wheel of the outdoor power equipment and the second motor structured to operate a second drive wheel of the outdoor power equipment. (See para 0033 and 0037)

Regarding claim 9, Wyatt discloses, wherein the plurality of motor controllers comprises:
the first motor controller (Item 220a) comprising a processing circuit (Item 220a) structured to: receive user input from a user input device (Item 58); (See para 0034)
generate a first motor control decision for the first motor based on the received user input; (See para 0034)
operate the first drive motor based on the generated first motor control decision; (See para 0034) 
generate a second motor control decision for the second motor based on the received user input; and
communicate, via the network communication bus, the second motor control decision to a second motor controller (Item 220b); (See para 0034) and

receive, via the network communication bus, the second motor control decision from the first motor controller; and
operate the second drive motor based on the received second motor control decision. (See para 0034 and 0037)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of Hauser et al. Pub. No. 2009/0201650 A1 and further in a view of FUKANO et al. US Pub. No. 2019/0269067 A1.

Regarding claim 10, a combination of Wyatt and Hauser is silent about “wherein the motor controllers are structured to:
determine whether a roll angle of the outdoor power equipment is greater than a first predefined amount and less than a second predefined amount greater than the first predefined amount;
determine whether the roll angle is greater than the first predefined amount and greater than the second predefined amount;
operate the first motor to stop operation of the first component in response to a determination that the roll angle is greater than the first predefined amount and less than the second predefined amount; and


FUKANO discloses wherein the motor controllers (Fig. 3, items 31, 32, 33, and 41) are structured to:
determine whether a roll angle (tilt angle) of the outdoor power equipment (Lawn mower) is greater than a first predefined amount (The tilt angle determination value) and less than a second predefined amount greater (a second hand tilt angle determination value) than the first predefined amount; (See para 0055)
determine whether the roll angle is greater than the first predefined amount and greater than the second predefined amount; (See para 0055)
operate the first motor (Motor 9L) to stop operation of the first component in response to a determination that the roll angle is greater than the first predefined amount and less than the second predefined amount; and
operate the first motor to stop operation of the first component and operate the second motor (Motor 9R) to stop operation of the second component in response to a determination that the roll angle is greater than the first predefined amount and greater than the second predefined amount. (See para 0055 and 0056)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a roll angle to operate the motors as disclosed 
Claims 11-13, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of Ishii et al. US Pub. No. 2012/0159916 A1.

Regarding claim 11, Wyatt discloses    
A motor system (Figs 1-3) for operating outdoor power equipment (Mower) (See para 0005), the system comprising:
a plurality of motors comprising one or more drive motors (Item 41. Fig. 2 shows multiple 141) and one or more chore motors (Item 136), wherein the one or more drive motors are structured to operate drive wheels (Item 36) of the outdoor power equipment and the one or more chore motors are structured to operate one or more auxiliary devices (Mower blade) of the outdoor power equipment (See para 0021, 0022, 0024, and 0025); and
a first controller module comprising a first plurality of motor controllers (Fig. 3 and Fig. 4, items 80, and 82), the first plurality of motor controllers structured to:

communicate via a network communication bus with each other; and operate the one or more drive motors based on the communication via the network communication bus; (See para 0024 and 0045)


communicate via the network communication bus (CAN Bus 132) with each other and the first plurality of motor controllers (See Fig. 3); and
operate the one or more chore motors based on the communication via the network communication bus. (See para 0024 and 0025)

Wyatt is silent about “a battery management system configured to distribute electrical power from a battery to the one or more drive motors and the one or more chore motors; wherein the battery management system is in communication with the network communication bus and is configured to provide battery metrics to each of the first controller module and the second controller module, wherein the first controller module and the second controller module are configured to adjust an operational state of the one or more drive motors and the one or more chore motors in response to receiving battery metrics via the network communication bus.”

However, Ishii et al. disclose a battery management system (Fig. 66, item 514) configured to distribute electrical power from a battery (Item 412) to the one or more drive motors (Items 400 or 402) and the one or more chore motors (Item 404) (See para 0333); wherein the battery management system is in communication with the network communication bus (CAN) and is configured to provide battery metrics to each of the first controller module (Items 426 or 428) and the second controller module (Item 430), wherein the first controller module and the second controller module are configured to 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a battery management system to distribute electric power from a battery to the motors as taught by Ishii in Wyatt’s teachings to control the motors based on amount of charge as indicated in Ishii’s in para 0377, which helps to enhance performance and efficiency of a control system for a motor-driven vehicle. POSITA would have no problem using the battery management system of Ishii in Wyatt’s teachings as Ishii clearly provides a motivation to use such in outdoor power equipment. 

Regarding claim 12, Wyatt discloses    
wherein the first controller module further comprises a mezzanine board (Item 220a) that each of the first plurality of motor controllers connect to (See Figs. 7 and 8);
wherein the mezzanine board comprises a plurality of traces (pin A7 and A17 inside item 220a) for making connections for the network communication bus between the first plurality of motor controllers and the second plurality of motor controllers. (See para 0024)

Regarding claim 13, Wyatt discloses    


Regarding claim 15, Wyatt discloses, wherein a first controller (Fig. 8, item 220a) of the first plurality of motor controllers comprises a processing circuit (MASTER TRACTION CONTROLELR) structured to:
receive one or more inputs from a user interface; (See para 0031 and 0031)
determine a drive speed for the outdoor power equipment based on the received one or more inputs; (See para 0039 and 0040)
operate a first drive motor (Item 41) of the one or more drive motors based on the drive speed; (See para 0027)
cause a second controller (Item 220b) to operate a second drive motor (Item 41) of the one or more motors based on the drive speed by communicating the drive speed to the second controller via the network communication bus. (See page 9, claims 1 and 2)


Regarding claim 16, Wyatt discloses, wherein the second plurality of controller comprises a chore motor controller comprising a processing circuit (Item 134) structured to:
receive the drive speed from the first motor controller (The master auxiliary controller) via the network communication bus;
determine a chore motor speed for the one or more chore motors (The slave electric auxiliary motor), wherein the chore motor speed is directly proportional to the drive 
operate the one of the one or more chore motors based on the determined chore motor
speed. (See para 0021) (Also see page 10, claim 10 where the whole process is clearly described)

Regarding claim 21, Wyatt is silent about “a battery pack having a battery management system configured to communicate to the controller module via the network communication bus.”

Regarding claim 21, Ishii discloses a battery pack having a battery management system (Fig. 66, items 412 and 514) configured to communicate to the controller module (Items 426, 428, or 430) via the network communication bus (CAN). (See para 0375)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a battery management system to communicate to the controller module via the network communication bus as taught by Ishii in Wyatt’s teachings to control the motors based on amount of charge as indicated in Ishii’s in para 0377, which helps to enhance performance and efficiency of a control system for a motor-driven vehicle.


Regarding claim 22, Wyatt is silent about “wherein the battery management system is configured to transmit battery metrics to the first motor controller via the -8- 4813-7267-4267.1Atty. Dkt. No. 016831-1005 network communication bus, and wherein the first motor controller is configured to adjust an operational state of the first motor in response to receiving the battery metrics from the battery management system.”

Regarding claim 22, Ishii discloses wherein the battery management system is configured to transmit battery metrics to the first motor controller (Items 426 or 428) via the-8- 4813-7267-4267.1Atty. Dkt. No. 016831-1005network communication bus, and wherein the first motor controller is configured to adjust an operational state (Speed) of the first motor in response to receiving the battery metrics from the battery management system. (See para 0375-0377)
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of Hauser et al. Pub. No. 2009/0201650 A1 and further in a view of DAVIES et al. US Pub. No. 2019/0269067 A1.
Regarding claim 5, a combination of Wyatt and Hauser discloses wherein the outdoor power equipment is a zero turn radius (ZTR) machine (See Wyatt’s para 0033);
Wyatt is silent about “wherein the first motor controller comprises a processing circuit structured to:
receive a first user input for the first motor, wherein the first component is a first drive wheel of the ZTR machine, wherein the first motor is a first drive motor of the plurality of motors structured to turn the first drive wheel of the ZTR machine;


determine, whether the first user input is greater than a first predefined amount and the second user input is less than a second predefined amount;
operate the first drive motor in a first direction based on the received first user input; and cause the second motor controller of the plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus.”

However, DAVIES discloses wherein the first motor controller (at least one controller) comprises a processing circuit (See para 0049 and 0163) structured to:
receive a first user input (a speed input) for the first motor, wherein the first component is a first drive wheel of the ZTR machine, wherein the first motor is a first drive motor of the plurality of motors structured to turn the first drive wheel of the ZTR machine; (See para 0238)

receive a second user input (a reverse input speed) for the second motor, wherein the second component is a second drive wheel of the ZTR machine, wherein the second motor is a second drive motor of the plurality of motors structured to turn the second drive wheel of the ZTR machine; (See para 0071 and 0236)

operate the first drive motor in a first direction based on the received first user input (See para 0238); and cause the second motor controller (See para 0163) of the plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus (“Communicatively coupled”) (See para 0049 and 0236).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DAVIES technique of using user inputs to drive multiple motors using a communication network in Wyatt’s teachings to drive the wheels in opposite direction (See DAVIES para 0005). This allows for a better maneuverability of the vehicle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of Ishii et al. US Pub. No. 2012/0159916 A1 and further in a view of DAVIES et al. US Pub. No. 2019/0269067 A1.

Regarding claim 14, Wyatt discloses wherein the outdoor power equipment is a zero turn radius (ZTR) machine (See para 0033);


receive a first user input for a first drive motor of the one or more drive motors; 
receive a second user input for the second motor of the one or more drive motors; determine, whether the first user input is greater than a first predefined amount and the second user input is less than a second predefined amount;
operate the first drive motor in a first direction based on the received first user
input; and
cause a second motor controller of the first plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus.”

However, DAVIES discloses wherein the first plurality of motor controllers comprises a first motor controller (at least one controller) comprising a processing circuit (See para 0049 and 0163) structured to:
receive a first user input (a speed input) for a first drive motor of the one or more drive motors; (See para 0238) 
receive a second user input (a reverse input speed) for the second motor of the one or more drive motors; determine, whether the first user input is greater than a first predefined amount (major turn entering criteria) and the second user input is less than a second predefined amount (major turn entering criteria) (See para 0071 and 0236);
operate the first drive motor in a first direction based on the received first user

cause a second motor controller (See para 0163) of the first plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus (“communicatively coupled”) (See para 0049 and 0236).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DAVIES technique of using user inputs to drive multiple motors using a communication network in Wyatt’s teachings to drive the wheels in opposite direction (See DAVIES para 0005). This allows for a better maneuverability of the vehicle.
                                                                                                                                                                                  Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-4 and 6-9 on pages 10 and 11 of the arguments have been considered but are moot over Hauser et al. because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (See updated claim rejection above for detail)

Applicant argues on pages 11 and 12 that none of Wyatt, Ishii, and Davies even teach the inclusion of a battery management system generally and fails to make Atty. Dkt. No. 016831-1005nothing other than report this information to other systems. No management of the battery ever occurs, such that it cannot be considered a "battery management system.
Because Ishii alone or in combination with Wyatt fails to teach or suggest a motor system for operating outdoor equipment having a battery management system as recited in claim 11.

Examiner respectfully disagrees because Ishii clearly discloses operating deck motors 404, 406, and 406 based on the charge in the battery 412 as mentioned in para 0376. Examiner suggests applicant to review Fig. 67 for the whole operation which is also disclosed in para 0377. It should be noted that the remaining amount of the charge is also detected and transmits a signal indicating the remaining amount to the ECU by CAN communication. Paragraph 0333 also discloses that the motors 404, 406, and 408 used electricity from the battery 412. Examiner has treated “Battery management” under BRI. The BRI of the phrase is “to monitor the charge amount to distribute power to the motors” which Ishii clearly discloses. Applicant’s own disclosure also states that “the battery metrics can be discharge current, battery voltage, state of charge, etc” in paragraph 0116 of the filed specification. POSITA would have no problem using the battery In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846